Citation Nr: 0941928	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition.

2.  Entitlement to service connection for a right foot 
condition.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for left and right foot conditions.  A 
January 2009 rating decision denied the claim for TDIU.  In 
August 2009, the Veteran testified before the Board at a 
hearing held via videoconference. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The Veteran contends that her current bilateral foot problems 
are related to "ill fitting" boots which she wore while in 
service.  She contends that prior to service, she did not 
have any bunions, skin conditions, or pain in her feet, but 
that wearing the prescribed boots in service caused her to 
develop these conditions, which have continued to bother her. 

The Veteran's service medical records reflect that on 
September 1980 enlistment examination, her feet were found to 
be normal.  A November 1980 record reflects that the Veteran 
complained of left foot pain for three days.  There was 
tenderness on palpation.  Another record dated in November 
1980 reflect a diagnosis of intractable plantar keratosis.  
In December 1980, she complained of pain in the right foot, 
dorsally, at the 1st and 2nd metatarsal.  There was mild 
swelling and pain on palpation at the first metatarsal of the 
right foot.  X-ray examination was normal.  The impression 
was metatarsal stress.  She was advised to soak her feet and 
place a gel in her boot.  An undated record which appears to 
be from that time period reflects that the Veteran had a 
plantar callus on both feet.  In February 1981, the Veteran 
reported foot pain.  It was thought that she had a possible 
stress fracture.  Her boots were measured and stretched.  In 
April 1981, she complained of pain in the right foot.  The 
diagnosis was a bunion deformity on the right.  She was 
placed on physical profile for fourteen days and was 
instructed no to crawl, stoop, run, jump, march, or stand for 
long hours.  Her boots were stretched out and felt better on 
her feet.  In May 1981, the Veteran complained of pain in her 
right foot when she walked or ran for a long time.  There was 
callus formation on the toe and 4th digit of the right foot.  
The assessment was keratosis and bilateral hallux valgus.  
She was again placed on physical profile for fourteen days.  
In April 1982, she reported calluses on both feet that needed 
to be scraped.  Medical records for the time that the Veteran 
was in the Army National Guard reflect that in July 1984, she 
complained of blisters to both feet at the ankle area.  The 
blisters were pinched with a sterile needle, but were still 
present the following day.  She was placed on profile and 
instructed to wear tennis shoes. 

Private treatment records beginning in February 1998 reflect 
that in December 1998, the Veteran was treated for bilateral 
foot pain and plantar warts.

VA treatment records reflect that beginning in August 2005, 
the Veteran received ongoing treatment for her foot problems, 
which have been diagnosed as intractable plantar keratosis, 
onychomycosis, onycocryptosis, hammertoes, and neuritis.  The 
Veteran received periodic treatment for those conditions, 
including being fitted for orthodics, debridement of the 
keratosis, injections of local anaesthetics for pain 
management, and referrals to acupuncture specialists for pain 
management.  Significantly, in February 2009, the Veteran's 
podiatrist stated that that etiology of the Veteran's foot 
pain could have been due to the boots that she wore in 
service.  

In February 2009, a fellow service member submitted a 
statement that the Veteran had experienced problems with her 
feet while in service, and that currently, she had trouble 
standing on her feet for more than ten minutes due to foot 
pain.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been 
afforded a VA examination in conjunction with her claim for 
service connection for left and right foot conditions.  As 
the Veteran has provided testimony regarding the in-service 
foot conditions and continuity of symptomatology, and the 
record reflects in-service and post-service treatment for 
numerous foot disabilities, the Board finds that a remand for 
an examination and opinion is required in order to fairly 
address the merits of her claim.  38 C.F.R. § 3.159(c)(2) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At her August 2009 hearing, the Veteran testified that she 
continued to receive treatment for her right and left foot 
conditions at the VA, with her last visit in July 2009.  VA 
records currently in the claims file, other than those 
submitted by the Veteran, end in December 2008.  As it 
appears that there may be records after that date that 
include treatment for the Veteran's right and left foot 
conditions, those records should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Next, total disability will be considered to exist where 
there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (2009).   If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326 (1991).

Service connection is currently in effect for four 
disabilities: migraine headaches, rated as 50 percent 
disabling; hysterectomy, rated as 30 percent disabling; 
hiatal hernia with gastrosophageal reflux disease (GERD), 
rated as 10 percent disabling; and residuals of a right hand 
fracture, rated as 0 percent disabling.  The combined rating 
for compensation is 70 percent.  Therefore, the Veteran's 
disabilities satisfy the criteria set forth in 38 C.F.R. § 
4.16(a) (2009).

The Veteran has not been afforded a VA examination to 
determine whether it is at least as likely as not that her 
service-connected disabilities render her unable to secure or 
follow a substantially gainful occupation.  In November 2008, 
the Veteran's previous employer certified that the Veteran 
had resigned from her position as a hairdresser in 1998 due 
to increasing health problems, including problems with 
migraine headaches and with her stomach.  The Veteran 
contends that she stopped working because of her service-
connected migraine headaches.  Specifically, she contends 
that her migraine headaches became so severe, that she was 
unable to work most of the week and instead had to lie in a 
dark room, with no noise.  The stress of the work environment 
contributed to her headaches.

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  Because the Veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address whether it is at least as 
likely as not that the Veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 5103A; 
Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 
7 Vet. App. 294 (1994).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VA Medical 
Center in Nashville, Tennessee, dated 
since December 2008.  

2.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of her bilateral foot 
conditions, including diagnoses of 
intractable plantar keratosis, 
onychomycosis, onycocryptosis, hammertoes, 
and neuritis.  The claims file must be 
reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale 
for all opinions provided, with citation to 
relevant medical findings.  The examiner 
should specifically opine as to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's right and left foot 
conditions first manifested during 
the Veteran's active service, or are 
otherwise related to the Veteran's 
active service, to include the 
records of treatment for calluses, 
bunions, hallux valgus, pain, and 
keratosis?  In addition to the 
service medical records, the 
examiner should consider the 
Veteran's statements regarding her 
symptoms in service and her 
statements of continuous symptoms of 
foot problems after service.  If the 
Veteran's right and left foot 
conditions are attributable to 
factors unrelated to her military 
service, the examiner should 
specifically so state.

3.  Schedule the Veteran for an 
examination to ascertain the impact of her 
service-connected disabilities on her 
employability.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities, 
both singly and jointly, on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's service-connected 
disabilities (migraine headaches, 
hysterectomy, hiatal hernia with GERD, and 
residuals of a right hand fracture), 
without consideration of her nonservice-
connected disabilities, render her unable 
to secure or follow a substantially 
gainful occupation.  The examiner should 
review the claims folder and the 
examination report should indicate that 
review.

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009). 


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (9).


